Citation Nr: 0944970	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active service from September 1954 to 
September 1974.  He died in December 2006.  The appellant is 
his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a VA Form 9 of April 2008 the appellant stated she wanted 
a hearing before a member of the Board.  Later that month she 
withdrew her request for a hearing.


FINDINGS OF FACT

1.  The Veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.

2.  The Veteran died with no service-connected disabilities, 
and lived in a non-VA facility prior to his death.

3.  At the time of his death the Veteran was not in receipt 
of VA compensation or pension benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to his death.

4.  At the time of the Veteran's death in December 2006, he 
was not in a VA facility or enroute thereto.



CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board is cognizant of the 
appellant's representative's arguments that the appellant has 
not received proper notice as to the evidence needed to 
substantiate her claim and that she should be provided proper 
notice prior to resolution of the claim.  The Board observes 
that 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2009) impose obligations on VA in terms of its duty 
to notify and assist claimants.  However, inasmuch as the 
law, and not the evidence, is dispositive in this case, the 
VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Thus, even were the Board to presume for the sake of 
argument there is some deficiency insofar as preliminary VCAA 
notice and development, this still would be inconsequential 
and, therefore, at most harmless error.  As such, there is no 
prejudice to the appellant to continue with adjudication of 
this claim.

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600 (2009).  If a veteran dies as a result of a 
service-connected disability or disabilities, certain burial 
benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).

In the instant case, the record discloses that the Veteran 
died in December 2006 of metastatic lung cancer.  The death 
certificate shows that he died at his home.  

The record also reflects that the Veteran was not, at the 
time of his death, in receipt of VA service-connected or 
nonservice-connected benefits.  Thus, the Veteran did not die 
while admitted to a VA facility or while traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment or care.  He also was not in receipt 
of pension or compensation (or military retirement pay) at 
the time of his death.  Additionally, there is no evidence 
that the Veteran had a pending claim for such benefits at the 
time of death; and although he was a Veteran of wartime 
service, his body was not held by a state or a political 
subdivision of a state due to lack of a next of kin and 
insufficient resources in his estate; rather, pursuant to 
arrangements made by his surviving spouse, the place of final 
disposition was a local cemetery.  Further, the Veteran was 
not discharged or released from active service for a 
disability incurred or aggravated in service.  Therefore, it 
is undisputed that the requirements for VA burial allowance 
have not been met under 38 C.F.R. § 1600(b-c) or 38 C.F.R. § 
3.1605.

The Board acknowledges the appellant's argument that the 
Veteran should be eligible for burial benefits as he served 
honorably for twenty years.  However, as discussed above, 
that is not the current state of the law relating to such 
benefits.

The Board also acknowledges the Veteran's many years of 
honorable service, to include service during the Vietnam War.  
However, in the case at hand, the law is dispositive, and VA 
is bound by the statutes enacted by Congress.  38 U.S.C.A. § 
7104(c) (West 2002).  Under the circumstances, the 
appellant's claim for burial benefits must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


